thomas.dd.cv5-595                                                   



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00595-CV





Dan Thomas, Appellant


v.


Texas Department of Criminal Justice, James A. Lynaugh, S. O. Woods, Jr., James A.

Collins, Jack M. Garner, and H. Ray Terry, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 432,548, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING






PER CURIAM


	Dan Thomas appeals the trial court's dismissal for want of prosecution.  The
appellees have submitted a motion in which they state that Thomas had a pending motion for
summary judgment on file at the time of the dismissal.  The appellees contend that "the efficient
administration of justice would best be served [by] reversing the judgment of the court below and
remanding the cause for further consideration."  
	A review of the transcript pending filing supports the appellees' contention. 
Thomas filed a motion for summary judgment on July 6, 1994.  The appellees moved to dismiss
for want of prosecution on August 9, 1995.  Thomas filed an affidavit in support of his motion
for summary judgment on August 18, 1995.  The court dismissed the cause on August 24, 1995. 

	We dismiss all motions pending in this Court.  We grant the appellees' motion. 
We reverse the judgment and remand the cause for further proceedings.



Before Chief Justice Carroll, Justices Jones and B. A. Smith

Reversed and Remanded on Appellees' Motion

Filed:   December 20, 1995

Do Not Publish